Citation Nr: 0501721	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for cluster headaches.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1991 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's claim for 
entitlement to service connection for cluster headaches and 
assigned a noncompensable evaluation, effective from April 2, 
1992.

The Board notes that a rating decision in August 1994, the RO 
increased the evaluation for the service-connected cluster 
headaches from noncompensable to 30 percent disabling, 
effective from April 2, 1992.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran asserts that an increased evaluation is warranted 
for his service-connected cluster headaches disability.  The 
record reflects that the veteran was last evaluated for his 
cluster headaches in February 2001.  As the findings from 
this examination may not reflect the current state of the 
veteran's cluster headaches disability, a new examination is 
warranted.  Under 38 C.F.R. § 3.326(a) (2004), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

Further, in December 2001, the veteran reported treatment for 
the disability at issue at the VA outpatient clinic in 
Pensacola, Florida in 1999 and 2000, and at the emergency 
room of Sacred Heart Hospital, 5151 N. 9th Avenue, Pensacola, 
Florida  32504 in 1993 and 1994.  In December 2002, the 
veteran again reported treatment at the VA outpatient clinic 
in Pensacola, Florida, and at the Biloxi, Mississippi VA 
medical center.  The record does not reflect that reports of 
such treatment have been obtained. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for cluster headaches 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.  In 
particular, records of treatment of the 
veteran from 1999 to date should be 
obtained from the VA outpatient clinic in 
Pensacola, Florida, and from the Biloxi, 
Mississippi VA medical center.  Records 
of treatment of the veteran in 1993 and 
1994 at the emergency room of Sacred 
Heart Hospital, 5151 N. 9th Avenue, 
Pensacola, Florida  32504 should also be 
requested.  Any negative response to a 
request for available records should be 
documented in the veteran's claims 
folder.

2.  The veteran should then be afforded a 
VA examination to determine the current 
nature, extent and severity of his 
service-connected cluster headaches.  All 
necessary tests should be performed.  The 
examiner should specifically inquire into 
how frequently the veteran has headaches, 
and how frequently he experiences 
prostrating attacks, if any.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

